Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 1 of 23



                        Exhibit A

                     Proposed Order
               Case 19-12378-KBO              Doc 592-2         Filed 01/28/20        Page 2 of 23



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )     (Jointly Administered)
                                                                )

    ORDER AUTHORIZING THE DEBTORS TO ENTER INTO THE DIP AMENDMENT

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) authorizing the

Debtors to enter into the DIP Amendment, all as more fully set forth in the Motion; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the

relief requested therein at a hearing before this Court (the “Hearing”); and the Court having


1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
     Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
     Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
     is: 1780 Pond Run, Auburn Hills, Michigan 48326.

2    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
              Case 19-12378-KBO        Doc 592-2      Filed 01/28/20      Page 3 of 23



entered the Final DIP Order; and it appearing that the Debtors’ proposed entry into the DIP

Amendment is a sound and prudent exercise of the Debtors’ business judgment; and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     The DIP Amendment attached hereto as Exhibit 1 is hereby approved, and the

Debtors are authorized to enter into the DIP Amendment and any amendments to the Credit

Documents related thereto without further notice or order of the Court.

         3.     Except as modified by the DIP Amendment, the Credit Documents shall remain in

full force and effect.

         4.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order without further notice or order of the Court.

         5.     All references to the DIP Facility and the DIP Credit Agreement in the Final DIP

Order shall be deemed references to the DIP Facility and the DIP Credit Agreement as amended

by this Order and the DIP Amendment.

         6.     Notwithstanding the possible applicability of Bankruptcy Rules 6004, 7062, 9014,

or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         7.     The terms and conditions of this Order shall be immediately enforceable upon its

entry.




                                                 2
            Case 19-12378-KBO         Doc 592-2      Filed 01/28/20     Page 4 of 23



       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                 3
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 5 of 23



                        Exhibit 1

                     DIP Amendment
            Case 19-12378-KBO          Doc 592-2     Filed 01/28/20     Page 6 of 23



                      AMENDMENT NO. 1 TO
  SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

               This Amendment No. 1 (this “Amendment”), dated as of February [●], 2020, to the
Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of October 24, 2019 (as
amended, restated, supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among DURA AUTOMOTIVE SYSTEMS, LLC, a Delaware limited liability
company and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (the
“Borrower”), the Domestic Subsidiaries from time to time party thereto as guarantors thereunder
and each, a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (collectively
the “Guarantors”), the financial institutions and other investors from time to time lenders
thereunder (collectively, the “Lenders”), and CORTLAND CAPITAL MARKET SERVICES
LLC, as agent for such Lenders (in such capacity, the “Agent”). Capitalized terms used herein but
not defined herein are used as defined in the Credit Agreement.

                                      W I T N E S S E T H:

             WHEREAS, Section 9.1 of the Credit Agreement provides that the Credit
Documents may be amended or waived with the written consent of the Agent and the Required
Lenders; and

              WHEREAS, the Borrower has requested that the Agent and the Required Lenders
make certain amendments to the Credit Agreement, as more specifically set forth below, and the
Agent and Required Lenders have agreed to do so, subject to certain limitations and conditions set
forth below;

               NOW, THEREFORE the parties hereto agree as follows:

        Section 1.      Amendments to the Credit Agreement. The Credit Agreement is, effective
as of the date first written above and subject to the satisfaction (or due waiver) of the conditions
precedent set forth in Section 2 hereof, hereby amended as follows:

             (a)     The Recitals to the Credit Agreement are hereby amended by deleting
“$84,000,000” where it appears therein and substituting “$96,000,000” in lieu thereof.

               (b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in their proper alphabetical order:

                     “Amendment No. 1” means that certain Amendment No. 1 to this
       Agreement, dated as of the Amendment No. 1 Effective Date, among the Loan Parties, the
       Agent and the Lenders party thereto.

                      “Amendment No. 1 Delayed Draw Commitment” means, (i) with respect to
       each Term Loan Lender that is a Lender on the Amendment No. 1 Effective Date, the
       amount set forth opposite such Term Loan Lender’s name on Schedule 2.1(a) as such
       Lender’s “Amendment No. 1 Delayed Draw Commitment” and (ii) in the case of any
       Person that becomes a Term Loan Lender after the Amendment No. 1 Effective Date, the
       amount specified as such Term Loan Lender’s “Amendment No. 1 Delayed Draw
           Case 19-12378-KBO        Doc 592-2     Filed 01/28/20     Page 7 of 23



      Commitment” in the Assignment Agreement pursuant to which such Lender assumed such
      Amendment No. 1 Delayed Draw Commitment, in each case as the same may be reduced
      or increased from time to time pursuant to the terms hereof. The aggregate amount of the
      Term Loan Lenders’ Amendment No. 1 Delayed Draw Commitments on the Amendment
      No. 1 Effective Date is $12,000,000.

                    “Amendment No. 1 Delayed Draw Commitment Percentage” means, with
      respect to any Term Loan Lender at any time, the ratio of such Term Loan Lender’s
      Amendment No. 1 Delayed Draw Commitment at such time to the aggregate amount of
      Amendment No. 1 Delayed Draw Commitments of all Term Loan Lenders at such time.

                    “Amendment No. 1 Delayed Draw Loan” has the meaning stated in Section
      2.1(a).

                      “Amendment No. 1 Effective Date” means the date on which the conditions
      set forth in Section 2 (Conditions Precedents to the Effectiveness of Amendment No. 1) of
      Amendment No. 1 are satisfied, which date is February [●], 2020.

                      “Amendment No. 1 Order” means an order of the Bankruptcy Court, in the
      form set forth in Exhibit E, authorizing, among other things, Amendment No. 1 and the
      transactions contemplated thereby, with only such modifications as are reasonably
      satisfactory to the Borrower and the Required Lenders.

                     “Amendment No. 1 Delayed Draw Weekly Amount” means, for each week
      listed on Exhibit F, the amount of the Amendment No. 1 Delayed Draw Commitment
      permitted to be borrowed by the Borrower for such week; provided, that any unused
      amounts in any week may be carried forward to the succeeding week and shall increase the
      amount of the Amendment No. 1 Delayed Draw Commitment permitted to be borrowed
      during such succeeding week by such amount carried forward (so long as any such amounts
      carried forward are used in a manner contemplated by and consistent with the Approved
      Budget).

             (c)     The following defined terms appearing in Section 1.1 of the Credit
Agreement shall be amended and restated in their entirety as follows:

                       “DIP Budget” means, from the Amendment No. 1 Effective Date and
      thereafter, the budget for the period commencing on [the Amendment No. 1 Effective Date]
      through [March 29, 2020] (the “Budget Period”) attached hereto as Exhibit G, setting forth
      all forecasted cash disbursements, including non-operating, bankruptcy related cash
      disbursements, of the Credit Parties (the “Total Disbursements”).

                    “Maturity Date” means April 15, 2020.

                     “Orders” means the Interim Order, the Amendment No. 1 Order and the
      Final Order, as applicable, in each case upon entry thereof by the Bankruptcy Court.

                   “Term Loan Commitment” means, individually or collectively, as the
      context may require, the Initial Commitment, the Delayed Draw Commitment or the


                                              2
            Case 19-12378-KBO          Doc 592-2      Filed 01/28/20     Page 8 of 23



       Amendment No. 1 Delayed Draw Commitment. The aggregate amount of (i) the Initial
       Commitment as of the Amendment No. 1 Effective Date is $0, (ii) the Delayed Draw
       Commitment as of the Amendment No. 1 Effective Date is $0 and (iii) the Amendment
       No. 1 Delayed Draw Commitment as of the Amendment No. 1 Effective Date is
       $12,000,000.

                      “Term Loan Exposure” means, with respect to any Lender at any time, the
       sum of (a) the Initial Commitment, the Delayed Draw Commitment and the Amendment
       No. 1 Delayed Draw Commitment of such Lender at such time and (b) the aggregate
       principal amount of the Term Loans of such Lender outstanding at such time.

                (d)     The definitions of “Cash Receipts”, “Cash Operating Disbursements” and
“Cash Bankruptcy Disbursements” appearing in Section 1.1 of the Credit Agreement shall be
deleted in their entirety.

               (e)     Section 2.1(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                       (a)     Subject to the terms and conditions hereof and in the Orders, each
               Term Loan Lender severally agrees to (i) following entry of the Interim Order and
               the satisfaction (or waiver) of the conditions set forth in Sections 3.1, to make term
               loans to the Borrower in one or more Borrowings from time to time during the
               period beginning on the Closing Date and ending on October 30, 2019 in an
               aggregate principal amount for all such Borrowings not to exceed such Term Loan
               Lender’s Initial Commitment (the “Initial Loans”), (ii) following satisfaction (or
               waiver) of the conditions to Borrowing set forth in Sections 3.2, to make additional
               delayed draw term loans to the Borrower in one or more Borrowings from time to
               time during the period beginning upon entry of the Final Order and ending on the
               Termination Date (the “Delayed Draw Loans”) in an aggregate principal amount
               for all such borrowings not to exceed such Term Loan Lender’s Delayed Draw
               Commitment and (iii) following entry of the Amendment No. 1 Order and the
               satisfaction (or waiver) of the conditions set forth in Section 2 of Amendment No.
               1, to make delayed draw term loans to the Borrower in multiple Borrowings from
               time to time beginning on the Amendment No. 1 Effective Date and ending on the
               Maturity Date (the “Amendment No. 1 Delayed Draw Loans”) in an aggregate
               principal amount not to exceed such Term Loan Lender’s Amendment No. 1
               Delayed Draw Commitment and in a weekly amount equal to the Amendment No.
               1 Delayed Draw Weekly Amount. Each borrowing of Delayed Draw Loans shall
               be made by the Term Loan Lenders in accordance with their respective Delayed
               Draw Commitment Percentage of the requested borrowing (and the aggregate
               amount of borrowings of Delayed Draw Loans shall in no event exceed the
               aggregate amount of the Delayed Draw Commitments of the Term Loan Lenders).
               Following the making of any Delayed Draw Loans, the Delayed Draw Commitment
               of such Term Loan Lender in respect of the Delayed Draw Loans shall
               automatically be reduced by the amount of such Delayed Draw Loan so made. To
               the extent not terminated earlier, each Term Loan Lender’s Delayed Draw
               Commitment shall terminate immediately and without further action on the


                                                 3
            Case 19-12378-KBO          Doc 592-2     Filed 01/28/20     Page 9 of 23



               Termination Date. Each Borrowing of Amendment No. 1 Delayed Draw Loans
               shall be made by the Term Loan Lenders in accordance with their respective
               Amendment No. 1 Delayed Draw Commitment Percentage of the requested
               Borrowing (and the aggregate amount of Borrowings of Amendment No. 1 Delayed
               Draw Loans shall in no event exceed the aggregate amount of the Amendment No.
               1 Delayed Draw Commitments of the Term Loan Lenders). Following the making
               of any Amendment No. 1 Delayed Draw Loans, the Amendment No. 1 Delayed
               Draw Commitment of such Term Loan Lender in respect of the Amendment No. 1
               Delayed Draw Loans shall automatically be reduced by the amount of such
               Amendment No. 1 Delayed Draw Loan so made. Each Term Loan Lender’s
               Amendment No. 1 Delayed Draw Commitment shall terminate when the
               Amendment No. 1 Delayed Draw Commitment is reduced to $0. To the extent not
               terminated earlier, each Term Loan Lender’s Amendment No. 1 Delayed Draw
               Commitment shall terminate immediately and without further action on the
               Maturity Date. Once funded, each Initial Loan, each Delayed Draw Loan and each
               Amendment No. 1 Delayed Draw Loan shall be a “Loan” and a “Term Loan” for
               all purposes under this Agreement and the other Credit Documents.
               Notwithstanding anything herein to the contrary, each of the parties hereto
               acknowledges and agrees that (i) Initial Loans in the principal amount of
               $5,100,000 were advanced by the Term Loan Lenders to the Borrower on October
               24, 2019 (with the allocation among the Term Loan Lenders as set forth on
               Schedule 2.1(b)), (ii) Initial Loans in the principal amount of $32,000,000 were
               advanced by the Term Loan Lenders to the Borrower on October 25, 2019 (with
               the allocation among the Term Loan Lenders as set forth on Schedule 2.1(b)) and
               (iii) Initial Loans in the principal amount of $22,500,000 were advanced by the
               Term Loan Lenders to the Borrower on October 30, 2019 (with the allocation
               among the Term Loan Lenders as set forth on Schedule 2.1(b)). Such Initial Loans
               shall accrue interest from the date so advanced in accordance with the terms of this
               Agreement. As of October 30, 2019 (after giving effect to the advance of Initial
               Loans on such date), the Initial Commitments of the Term Loan Lenders are $0.
               The aggregate amount of the Delayed Draw Commitments remaining on the
               Amendment No. 1 Effective Date are $0.

                (f)      The introductory paragraph to Section 3.2 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

                      Conditions to Delayed Draw Borrowing or Amendment No. 1 Delayed
               Draw Borrowing. The obligation of each Lender to make any Delayed Draw Loan
               or any Amendment No. 1 Delayed Draw Loan on any Borrowing Date is subject to
               the satisfaction, or waiver in accordance with Section 9.1, of the following
               conditions precedent:

               (g)     Section 5.6(h) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                       (h)     Beginning on the Amendment No. 1 Effective Date (and every week
               thereafter) the Credit Parties shall provide the Agent and Lenders with a weekly


                                                 4
           Case 19-12378-KBO         Doc 592-2      Filed 01/28/20     Page 10 of 23



              and cumulative variance reporting on a line item basis for Total Disbursements,
              which reporting shall (i) detail the variance, if any, of actual cash disbursements
              from the DIP Budget and (ii) provide an explanation of any per line item variance
              greater than 5.00% (the “Variance Report”). In addition, at the request of the
              Required Lenders, the Borrower will make its financial professionals available no
              more than once during each week to participate in a conference call and answer any
              questions that the Lenders have with respect to any such variances at a time
              reasonably agreed between Borrower and the Required Lenders.

               (h)     Section 5.29 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                      Section 5.29 Milestones. The Credit Parties shall ensure the satisfaction
              of the following milestones (collectively, the “Milestones” and each a
              “Milestone”), unless waived or extended with the consent of the Required Lenders
              or the Agent (with the written consent of the Required Lenders):

                      (a)     no later than five (5) business days after entry of the Interim Order,
                      filing of Bid Procedures in all respects reasonably acceptable to the
                      Required Lenders in their sole discretion;

                      (b)    no later than 30 days after entry of the Interim Order, entry of the
                      Final Order;

                      (c)    no later than January 17, 2020, filing of a proposed Acceptable Plan
                      of Reorganization and related disclosure statement;

                      (d)     no later than March 2, 2020, entry of an order approving the
                      disclosure statement; and

                      (e)   no later than April 9, 2020, confirmation of an Acceptable Plan of
                      Reorganization.

               (i)     Section 5.36 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                      Section 5.36 Financial Covenant. As of any Budget Testing Date, the
              Borrower will not permit with respect to the Budget Testing Period most recently
              ended prior to such Budget Testing Date the cumulative Total Disbursements to
              vary from the DIP Budget by more than 7.50% for each Budget Testing Period (the
              “Total Disbursement Variance” or the “Permitted Variance”). Within five (5)
              Business Days of each Budget Testing Date, the Borrower shall deliver a certificate
              certified by the chief financial officer in form and substance satisfactory to the
              Required Lenders demonstrating compliance (or non-compliance) with this Section
              5.36.

              (j)      Section 7.1(mm) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


                                                5
            Case 19-12378-KBO          Doc 592-2      Filed 01/28/20      Page 11 of 23



                       (mm) the closing of an Acceptable 363 Sale shall not have occurred on or
               prior to March 30, 2020, and the DIP Budget shall not have been modified by the
               DIP Loan Parties (with the consent of the Required Lenders in their sole and
               absolute discretion) to reflect and forecast the Credit Parties’ Total Disbursements
               for the two-week period after such closing (subject to variances permitted
               hereunder);

               (k)    Schedule 2.1(a) is hereby deleted in its entirety and replaced with Schedule
2.1(a) appearing on Exhibit A attached hereto.

            (l)    The Credit Agreement is hereby amended by adding a new Exhibit E
(Amendment No. 1 Order) thereto, which shall be in the form of Exhibit B attached hereto.

               (m) The Credit Agreement is hereby amended by adding a new Exhibit F
(Amendment No. 1 Delayed Draw Weekly Amount) thereto, which shall be in the form of Exhibit
C attached hereto.

               (n)  The Credit Agreement is hereby amended by adding a new Exhibit G (DIP
Budget as of the Amendment No. 1 Effective Date) thereto, which shall be in the form of Exhibit
D attached hereto.

       Section 2.      Conditions Precedent to the Effectiveness of Amendment No. 1. This
Amendment shall become effective when each of the following conditions precedent shall have
been satisfied or duly waived by the Agent (such date, the “Amendment No. 1 Effective Date”):

                 (a)     The Lenders shall have received a certificate of the secretary or assistant
secretary, the chief executive officer, chief financial officer, the authorized signatory, the manager,
the general partner, or other Authorized Officer as the case may be, of each Credit Party with
respect to (i) the articles of incorporation or certificate of formation, as the case may be, of such
Credit Party (which certificate may certify that no changes have been made to the versions
delivered on the Closing Date in lieu of attaching such documents to such certificate), (ii) the
regulations, bylaws, operating agreement or limited partnership agreement, as the case may be, of
such Credit Party (which may certify that no changes have been made to the versions delivered on
the Closing Date in lieu of attaching such documents to such certificate), (iii) the resolutions of
the Board of Directors of such Credit Party approving this Amendment and the other documents
to be delivered by such Credit Party in accordance with this Amendment and the performance of
the obligations of such Credit Party thereunder, and (iv) the names and true signatures of the
officers of such Credit Party or such other persons authorized to sign this Amendment and the
other documents to be delivered by it thereunder.

               (b)   The Lenders shall have received a good standing certificate from the
applicable Governmental Authority of each jurisdiction of incorporation, organization or
formation of each Credit Party, each dated a recent date prior to the Amendment No. 1 Effective
Date.

               (c)    The Borrower, the Agent and the Required Lenders (which shall include
each Lender with an Amendment No. 1 Delayed Draw Commitment) shall have signed a
counterpart hereof (whether the same or different counterparts);


                                                  6
           Case 19-12378-KBO          Doc 592-2      Filed 01/28/20     Page 12 of 23



              (d)    The Agent and the Lenders shall have received a Borrowing Certificate in
accordance with Section 2.3 of the Credit Agreement, executed by an Authorized Officer of the
Borrower;

                (e)     As of the date hereof, after giving effect to any Amendment No. 1 Delayed
Draw Loans borrowed on the date hereof, the representations, warranties and covenants of the
Credit Parties contained in the Credit Documents (after giving effect to Amendment No. 1) shall
be true, correct and complied with, in each case, in all material respects (unless any such
representation, warranty or covenant shall already contain a materiality qualifier, in which case it
shall be true, correct and complied with in all respects) on and as of the date hereof, as if made on
and as of the date hereof;

              (f)    As of the date hereof, after giving effect to any Amendment No. 1 Delayed
Draw Loans borrowed on the date hereof and Amendment No. 1, no event shall have occurred and
be continuing or would result from the consummation of the Amendment No. 1 Delayed Draw
Loans that would constitute an Event of Default or a Default;

             (g)   After making any Amendment No. 1 Delayed Draw Loans requested on the
Amendment No. 1 Effective Date, the aggregate outstanding principal amount of the Amendment
No. 1 Delayed Draw Loans shall not exceed the aggregate amount of the Amendment No. 1
Delayed Draw Commitments;

               (h)    The Borrower shall have confirmed in writing that the proceeds of the
Amendment No. 1 Delayed Draw Loans shall be used in accordance with the provisions of Section
2.5 of the Credit Agreement;

                (i)   Since August 31, 2019, no Material Adverse Effect shall have occurred after
giving effect to any Amendment No. 1 Delayed Draw Loans borrowed on the date hereof;

                (j)    The Bankruptcy Court shall have entered the Amendment No. 1 Order
approving the incurrence of the Amendment No. 1 Delayed Draw Loans, and the Amendment No.
1 Order shall be in full force and effect, shall not have been vacated or reversed and shall not be
subject to any stay; and

               (k)   All fees and out-of-pocket expenses (including attorneys’ fees) of the
Lenders and the Agent incurred and payable by the Borrower in accordance with the terms of the
Credit Documents in connection with this Amendment, the Credit Agreement and the other Credit
Documents shall have been paid, or shall be paid substantially concurrently with, the Amendment
No. 1 Delayed Draw Loans (which amounts may, at the Borrower’s option, be offset against the
proceeds of such Loans).

       On the date hereof, the Borrower shall be deemed to have represented and warranted that
the conditions specified in paragraphs (e) and (i) above have been satisfied.

        Upon the occurrence of the Amendment No. 1 Effective Date, notwithstanding anything
contained herein to the contrary, the amendments contained in Section 1(d) and 1(e) hereof shall
be effective as of December 31, 2019.



                                                 7
            Case 19-12378-KBO           Doc 592-2      Filed 01/28/20      Page 13 of 23



         Section 3.     Consent of Guarantors and Reaffirmation of Obligations. Each Guarantor
hereby consents to this Amendment and agrees that it continues to guarantee the due and punctual
payment in full in cash of all Obligations, as modified hereby, when and as the same shall become
due, and that the terms hereof shall not affect in any way its obligations and liabilities, as expressly
modified hereby, under the Credit Documents. Each Credit Party hereby reaffirms as of the date
hereof (a) all such Obligations, and agrees that such Obligations shall remain in full force and
effect, (b) the Liens granted under the Credit Documents, and agrees that such Liens shall continue
to secure the Obligations as expressly modified hereby, and (c) the validity and enforceability of
the Credit Documents.

        Section 4.    Consent of the Agent. The Agent hereby consents to the incurrence by the
Borrower of the Amendment No. 1 Term Loan and the completion by the Borrower of the other
transactions contemplated hereby and confirms that such actions shall not constitute an Event of
Default pursuant to Section 7.1(x) of the Credit Agreement.

        Section 5.     Consent of the Required Lenders. The Required Lenders hereby consent to
the modification of the Orders to permit the incurrence by the Borrower of the Amendment No. 1
Term Loan and the completion by the Borrower of the other transactions contemplated hereby and
confirm that (i) such actions shall not constitute an Event of Default pursuant to Section 7.1(kk)
of the Credit Agreement and (ii) this Amendment shall constitute the consent required by Section
5.32 of the Credit Agreement with respect to the amendment of the Orders.

        Section 6.     Effect on the Credit Documents. As of the Amendment No. 1 Effective
Date, this Amendment shall constitute a Credit Document, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import and each reference
in the other Credit Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof,” “therein” and words of like import) shall refer to the Credit
Agreement as modified hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single agreement. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, (a) waive or modify any right, power
or remedy under, or any other provision of, any Credit Document or (b) commit or otherwise
obligate the Agent or any Lender to enter into or consider entering into any other waiver or
modification of any Credit Document. Except as specifically amended above, all of the terms and
provisions of the other Credit Documents are and shall remain in full force and effect and are
hereby ratified and confirmed.

        Section 7.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each of which, when
executed and delivered, shall be deemed to be an original, and all of which, when taken together,
shall constitute but one and the same agreement. Delivery of an executed counterpart of this
Amendment by facsimile or other electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Amendment.

     Section 8. Governing Law; Miscellaneous. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY


                                                   8
          Case 19-12378-KBO       Doc 592-2     Filed 01/28/20   Page 14 of 23



CODE. The provisions of Sections 9.11 and 9.12 of the Credit Agreement shall apply to this
Amendment mutatis mutandis.



                             [SIGNATURE PAGES FOLLOW]




                                            9
           Case 19-12378-KBO        Doc 592-2      Filed 01/28/20    Page 15 of 23



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized as of the date first
written above.

                                                  DURA AUTOMOTIVE SYSTEMS, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA OPERATING, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA MEXICO HOLDINGS, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  NAMP, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA AUTOMOTIVE SYSTEMS
                                                  CABLE OPERATIONS, LLC



                                                  By:
                                                  Name:
                                                  Title:




                           SIGNATURE PAGE TO AMENDMENT NO. 1
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 16 of 23



                                DURA FREEMONT, L.L.C.



                                By:
                                Name:
                                Title:

                                DURA G.P.



                                By:
                                Name:
                                Title:




            SIGNATURE PAGE TO AMENDMENT NO. 1
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 17 of 23



                                CORTLAND CAPITAL MARKET
                                SERVICES LLC, as the Agent



                                By:
                                Name:
                                Title:




            SIGNATURE PAGE TO AMENDMENT NO. 1
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 18 of 23



                                [LENDER]



                                By:
                                Name:
                                Title:




            SIGNATURE PAGE TO AMENDMENT NO. 1
   Case 19-12378-KBO        Doc 592-2      Filed 01/28/20   Page 19 of 23



                   EXHIBIT A TO AMENDMENT NO. 1

                            SCHEDULE 2.1(A)

                            COMMITMENTS

                             Initial Commitment

      Term Loan Lender                               Initial Commitment
Halcyon Loan Trading Fund LLC                         $40, 711,159.11
          HCN LP                                       $13,548,481.32
   Praetorium Fund I ICAV                              $3,595,819.14
Halcyon Eversource Credit LLC                          $1,744,540.43
                                Total:                  $59,600,000



                         Delayed Draw Commitment

      Term Loan Lender                            Delayed Draw Commitment
Halcyon Loan Trading Fund LLC                          $16,666,984.61
          HCN LP                                       $5,546,693.70
   Praetorium Fund I ICAV                              $1,472,113.86
Halcyon Eversource Credit LLC                           $714,207.83
                                Total:                  $24,400,000



               Amendment No. 1 Delayed Draw Commitment

      Term Loan Lender                   Amendment No. 1 Delayed Draw Commitment
             [●]                                            $[●]
             [●]                                            $[●]
             [●]                                            $[●]
                                Total:                  $12,000,000
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 20 of 23



            EXHIBIT B TO AMENDMENT NO. 1

                       EXHIBIT E

               AMENDMENT NO. 1 ORDER


                      (See attached.)
   Case 19-12378-KBO       Doc 592-2   Filed 01/28/20    Page 21 of 23



                    EXHIBIT C TO AMENDMENT NO. 1

                                 EXHIBIT F

      AMENDMENT NO. 1 DELAYED DRAW WEEKLY AMOUNT


                                       Amendment No. 1 Delayed Draw Weekly
             Week                                   Amount

Week beginning February 16, 2020                        $5,000,000

Week beginning February 23, 2020                        $2,500,000

 Week beginning March 1, 2020                           $2,500,000

 Week beginning March 8, 2020                           $2,000,000

 Week beginning March 15, 2020                             $0

 Week beginning March 22, 2020                             $0

 Week beginning March 29, 2020                             $0
Case 19-12378-KBO   Doc 592-2   Filed 01/28/20   Page 22 of 23



            EXHIBIT D TO AMENDMENT NO. 1

                       EXHIBIT G

 DIP BUDGET AS OF AMENDMENT NO. 1 EFFECTIVE DATE


                      (See attached.)
Dura Automotive Systems LLC
Dura U.S. Cash Flow Forecast              Case 19-12378-KBO                                       Doc 592-2                          Filed 01/28/20                           Page 23 of 23
$USD in Thousands
                                                         Estimate           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast
                                  Week Ending ‐‐>        1/26/20             2/2/20             2/9/20            2/16/20            2/23/20             3/1/20             3/8/20            3/15/20            3/22/20            3/29/20        Proceeding
                               Cash Flow Week ‐‐>                   4                  5                  6                  7                  8                  9                 10                 11                 12                 13        Total
Collections
Operating Receipts ‐ Production                      $       3,818      $       5,831      $       5,831      $       4,489      $       4,489      $       4,489      $       4,489      $       4,489      $       5,381      $       5,381      $      48,689
Operating Receipts ‐ Tooling                                     ‐                  ‐                     ‐               ‐                     ‐               ‐                  ‐                  ‐                     ‐               ‐                     ‐
Related Party Receipts                                         125                125                     ‐             125                     ‐             125                230                125                     ‐             125                   980
  Total Collections                                  $       3,943      $       5,956      $       5,831      $       4,614      $       4,489      $       4,614      $       4,719      $       4,614      $       5,381      $       5,506      $      49,669
Disbursements
Payroll                                              $             12   $       2,150      $              ‐   $       2,150      $              ‐   $       2,150      $              ‐   $       2,150      $              ‐   $       2,150      $      10,762
401k                                                           204                     1             134                     ‐             134                     ‐             137                     ‐             137                     ‐                745
Pension                                                             2                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  2
Healthcare Benefits                                            297                155                114                114                114                114                100                100                100                100              1,308
Rent                                                                ‐                  ‐                 70                  ‐                  ‐                  ‐                 70                  ‐                  ‐                  ‐                141
Operating Leases                                                    ‐                  7                  7                  7                  7                  7                  7                  7                  7                  7                 63
Dura De Mexico Transfer ‐ Maquila                              453                453                447                634                195                216                447                400                400                400              4,045
Management Fee                                                      ‐                  ‐             100                     ‐                  ‐                  ‐             100                     ‐                  ‐                  ‐                200
Taxes                                                               ‐                  ‐                  ‐                 58                  0             273                     ‐                  ‐                  ‐                  ‐                331
Insurance Policies / Renewals                                       ‐                  ‐                  ‐             315                     ‐                  ‐                  ‐             315                     ‐                  ‐                629
Utilities                                                          19                 58                 58                 58                 58                 58                 58                 58                 58                 58                542
Materials                                                    3,120              2,715              3,144              3,083              2,828              2,894              2,740              2,802              2,953              2,953             29,229
Freight / Shipping                                           1,182                467                566                563                130                  3                 69                 69                 83                 83              3,215
General Admin                                                      85             105                105                105                105                105                105                105                105                105              1,027
Other G&A                                                           0                 60                 60                 60                 60                 60                 60                 60                 60                 60                540
IT                                                             513                128                128                128                128                128                128                128                128                128              1,664
Other                                                            ‐                 47                 47                 47                 47                 47                 47                 47                 47                 47                419
  Total Disbursements                                $       5,887      $       6,346      $       4,979      $       7,321      $       3,805      $       6,053      $       4,067      $       6,239      $       4,076      $       6,089      $      54,861
Operating Cash Flow                                  $       (1,944) $           (390) $             852      $       (2,706) $            685      $       (1,439) $            653      $       (1,625) $          1,305      $        (583) $           (5,192)
Cumulative Operating Cash Flow                               (1,944)            (2,334)            (1,482)            (4,188)            (3,503)            (4,942)            (4,290)            (5,914)            (4,609)            (5,192)            (5,192)
Net Capital Expenditures 1                           $              ‐   $         701      $             51   $       2,930      $              ‐   $              ‐   $              ‐   $              ‐   $              ‐   $              ‐   $       3,681
Restructuring Costs
Debtor Advisors                                      $       1,746      $       1,431      $              ‐   $              ‐   $       1,825      $         150      $              ‐   $              ‐   $         750      $              ‐   $       5,902
Secured Lender Advisors                                             ‐             170                     ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                170
UCC Counsel & Advisor Fees                                          ‐                  ‐                  ‐                  ‐           1,500                     ‐                  ‐                  ‐                  ‐                  ‐           1,500
Other Professional Fees & Contingencies                             ‐             541                     ‐                 50                  ‐                 75                  ‐                 50                  ‐                 75                791
Critical Vendor Motion                                         656                600                600                     ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐           1,856
Shippers Motion                                                947                     ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                947
Utility Fee Deposit                                                 ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐
Insurance ‐ D&O                                                     ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐
KEIP / KERP                                                         ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐
Tax ‐ Past Due Payments                                             ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐                  ‐
  Total Restructuring Costs                          $       3,349      $       2,741      $         600      $             50   $       3,325      $         225      $              ‐   $             50   $         750      $             75   $      11,166
Total Receipts                                       $       3,943      $       5,956      $       5,831      $       4,614      $       4,489      $       4,614      $       4,719      $       4,614      $       5,381      $       5,506      $      49,669
Total Disbursements                                          9,236              9,788              5,629             10,301              7,130              6,278              4,067              6,289              4,826              6,164             69,709
  Pre‐Financing Cash Flow                            $       (5,293) $          (3,832) $            201      $       (5,687) $          (2,641) $          (1,664) $            653      $       (1,675) $            555      $        (658) $          (20,040)
Draw / Repayment
DIP Financing                                                       ‐                  ‐                  ‐           5,000              2,500              2,500              2,000                     ‐                  ‐                  ‐          12,000
  Total                                                             ‐                  ‐                  ‐           5,000              2,500              2,500              2,000                     ‐                  ‐                  ‐          12,000
Interest Expense
DIP Financing                                                       ‐             800                     ‐             100                    50             946                    40                  ‐                  ‐             960              2,896
  Total                                                             ‐             800                     ‐             100                    50             946                    40                  ‐                  ‐             960              2,896
Beginning Book Cash                                  $      10,979      $       5,686      $       1,054      $       1,255      $         469      $         278      $         168      $       2,781      $       1,106      $       1,661      $      10,979
Pre‐Financing Cash Flow                                      (5,293)            (3,832)              201              (5,687)            (2,641)            (1,664)              653              (1,675)              555               (658)            (20,040)
Interest & Fees ‐ DIP                                               ‐            (800)                    ‐            (100)               (50)              (946)               (40)                    ‐                  ‐            (960)            (2,896)
Draw / (Repayment) ‐ ABL Facility & DIP                             ‐               ‐                     ‐           5,000              2,500              2,500              2,000                     ‐                  ‐               ‐             12,000
  Ending Book Cash                                   $       5,686      $       1,054      $       1,255      $         469      $         278      $         168      $       2,781      $       1,106      $       1,661      $             43   $             43
Ending DIP Balance                                          84,000             84,000             84,000             89,000             91,500             94,000             96,000             96,000             96,000             96,000             96,000
Available DIP Balance                                       12,000             12,000             12,000              7,000              4,500              2,000                     ‐                  ‐                  ‐                  ‐                  ‐
  Total Liquidity                                    $      17,686      $      13,054      $      13,255      $       7,469      $       4,778      $       2,168      $       2,781      $       1,106      $       1,661      $             43   $             43


1. Incremental Capital Expenditure needs within DIP period (totaling $7 million) are assumed to be funded via cash flows from European operations, given U.S. liquidity constraints under DIP facility.
